254 F.Supp.2d 1364 (2003)
In re MEDCO HEALTH SOLUTIONS, INC., Pharmacy Benefits Management Litigation
No. 1508.
Judicial Panel on Multidistrict Litigation.
February 28, 2003.
*1365 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN,[*] J. FREDERICK MOTZ[*] and ROBERT L. MILLER, JR., Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation presently consists of ten actions: seven actions in the Southern District of New York, two actions in the Northern District of California, and one action in the Southern District of California.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by defendants Merck & Co., Inc. (Merck) and Medco Health Solutions, Inc. (Medco) to centralize these actions in the Southern District of New York for coordinated or consolidated pretrial proceedings. All responding plaintiffs support Section 1407 centralization, but suggest selection of the Northern District of California as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions arising out of Medco's conduct as a pharmacy benefit manager, including whether Medco unlawfully enriches itself and its parent, Merck, vis-a-vis the benefit plans as a result of, among other things, undisclosed dealings with pharmacies and drug manufacturers. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to questions of class certification), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is an appropriate transferee forum for this litigation. We note that i) this New York district is conveniently located for many parties and witnesses, and ii) Judge Charles L. Brieant is currently in the process of reviewing a proposed comprehensive settlement of claims in this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the Southern District of New York are transferred to the Southern District of New York and, with the consent *1366 of that court, assigned to the Honorable Charles L. Brieant for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL-1508In re Medco Health Solutions, Inc., Pharmacy Benefits Management Litigation
Northern District of California

Frank Steve McMillan, et al. v. Merck-Medco Managed Care, L.L.C., et al, C.A. No. 3:01-4513

David J. Gibson, etc. v. Medco Health Solutions, Inc., et al, C.A. No. 3:02-5038
Southern District of California

Adam Miles, etc. v. Merckr-Medco Managed Care, LLC, et al, C.A. No. 3:02-1476
Southern District of New York

Genia Gruer, et al. v. Merck-Medco Managed Care, L.L.C, et al, C.A. No. 7:97-9167

Walter J. Green, Jr. v. Merck-Medco Managed Care, L.L.C, C.A. No. 7:98-847

Mildred Bellow v. Merck-Medco Managed Care, L.L.C, C.A. No. 7:98-4763

Marissa Janazzo, etc. v. Merck-Medco Managed Care, L.L.C, et al, C.A. No. 7:99-4067

Harry J. Blumenthal, Jr., et al. v. Merck-Medco Managed Care, L.L.C, et al, C.A. No. 7:99-970

ELIZABETH O'HARE V. MERCK-MEDCO MANAGED CARE, L.L.C, C.A. No. 7:01-3805

Betty Jo Jones, etc. v. Merck-Medco Managed Care, L.L.C, et al, C.A. No. 7:02-8799
NOTES
[*]  Judges Selya, Jensen and Motz did not participate in the decision of this matter.
[1]  The Panel has been notified that four potentially related actions have recently been filed in the Northern District of California. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).